ACCEPTED
                                                                                           03-14-00235-CR
                                                                                                  4065024
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       2/8/2015 8:14:58 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                   No. 03-14-00235-CR

                                       In the                     FILED IN
                                                           3rd COURT OF APPEALS
                               COURT OF APPEALS                AUSTIN, TEXAS
                                      For the              2/9/2015 12:00:00 AM
                      THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                     at Austin                     Clerk
                      ______________________________________

                    On Appeal from the 167th Judicial District Court of
                                 Travis County, Texas
                          Cause Number D-1-DC-11-902003
                     ______________________________________

                            JOE DEREK CARR, Appellant
                                         v.
                          THE STATE OF TEXAS, Appellee
                       _____________________________________

               APPELLANT’S MOTION FOR EXTENSION OF TIME
                      ______________________________

        TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

        COMES NOW, Joe Derek Carr, Appellant herein, by and through his

attorney of record, Kristen Jernigan, and files this, his Motion for Extension of

Time.        In support of said motion, Appellant would show the Court the following:

        1.       Appellant’s brief was due in this case on January 19, 2015.

     2.     Appellant seeks an extension of sixty days in which to file his brief,
making his brief due on or before March 19, 2015.

       3.    The undersigned inadvertently calendared the due date for Appellant’s
brief as February 19, 2015.

        4.       In the past thirty days, the undersigned has filed briefs in the First
Court of Appeals in Cause Numbers 01-14-00240-CR, Sean Michael McGuire, v.
The State of Texas; and 01-14-00241-CR, Sean Michael McGuire v. The State of
Texas. In addition, the undersigned filed a Petition for Writ of Habeas Corpus in
Cause Number 08-1623-K26, Ex parte Adam Adel Hayek. Finally, the undersigned
has made numerous court appearances and has undertaken the tasks associated
with the management of a solo attorney practice.

       5.     The undersigned has filed one previous motion for extension of time
in this case.

      6.    For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of sixty days so that his brief in this case will now be due
on March 19, 2015.

                                    PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 452-1382 (fax)
                                             Kristen@txcrimapp.com
                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Travis

County District Attorney’s Office, P.O. Box 1748, Austin, Texas, 78767, on

February 9, 2014.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                       2